DETAILED ACTION
Drawings
The drawings were received on 12/13/21. These drawings are accepted and overcome the previous objections
Claim Objections
Claim 1 is/are objected to because of the following informalities:  
Claim 1: in the sixth clause, replace “a perimeter” at is second occurrence with ---the perimeter---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5: depends from claim 4, which recites “wherein the thickness of the front application surface is substantially constant”; however, claim 5 then goes on to require “the thickness of the front application reduces at the first side extremity” and this appears to directly conflict with claim 4 requiring the thickness be constant. Additionally, “the front application” seems like it should be “the front application surface” as otherwise there is no antecedent basis for “the front application”. Clarification or correction is requested.  
Claim 7: recites “wherein the first and/or second edge of the front application surface has, in particular at the first and/or second side extremity, a rim projecting from the front application surface along the longitudinal axis”; however, based on applicant’s disclosure, this “rim” (31’ & 32’, Fig 16) is just another way to phrase the “side extremity” (36’ & 35’, Fig 19). In other words there is no additional “rim” structure. Applicant appears to be attempting to claim the side extremity twice within the same claim using different language, which is improper and causes confusing. And the term “in particular” makes it unclear if the language that follows this phrase is actually required by the claim or not. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters (US D892399). 
Claim 1: Peters discloses a cosmetic sponge (see invention title) which constitutes “an application member for the stamping application of cosmetic product on the skin”, defining a longitudinal axis (left to right in Figs 1 & 3-4), a transverse axis (up and down in Figs 2 and 4), and an antero-posterior axis (up and down in Fig 1 & left to right in Fig 2) with all of these axes forming a Cartesian coordinate system meaning they all project perpendicular to each other. The application member comprising: a front application surface (surface facing out in Fig 2) and the entire device is a cosmetic sponge so all of its surface are “configured to be loaded with cosmetic product by being placed in contact with cosmetic” and can be used to “stamp” cosmetic onto the skin because a sponge is capable of this. A first side application surface (top concavity of Fig 4) and a second side application surface (lower concavity of Fig 4), wherein the front application surface (surface facing out in Fig 2) has an elongated shape along the transverse Y axis and this front application surface is outwardly convex (see leftmost edge that is convex in Fig 4) when observed in the X-Y plane (see Fig 4). The application member has a width measured along the transverse Y axis between a first side extremity (see annotations) and a second opposite side extremity (see annotations). The first side extremity is positioned between the front application surface and the first side application surface along a perimeter of the application member and the second side extremity is positioned between the front application surface and the second side application surface along the perimeter of the application member (see annotations). Each of the side application surfaces has a concave shape (see annotations) that faces in an outward direction away from the front application surface with respect to the central longitudinal axis when the application member is observed in the X-Y plane (see annotations). 

    PNG
    media_image1.png
    439
    632
    media_image1.png
    Greyscale

Claim 3: the front application surface when viewed in the X-Z plane (see Fig 2) is “substantially flat” (see Fig 2). 
Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shammami (US 20130104921).
Regarding the claimed invention being “for stamping a cosmetic product on the skin, in particular for the application of eyeliner to the eyelids” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Shammami is a sponge [0008] applicator and sponge is a known material used for applying cosmetics. So the device of Shammami was considered capable of performing the cited intended use.
Claim 1: Shammami discloses a sponge [0008] applicator capable of being used to stamp cosmetic onto the skin if so desired, the applicator defining a central longitudinal axis (14, Fig 9), a transverse axis (horizontal direction Fig 9), and an antero-posterior axis (into and out of the page Fig 9), with all of these axes forming a Cartesian coordinate system meaning they all project perpendicular to each other. The application member comprising: a front application surface (top of Fig 9) configured to be loaded with product by being placed in contact with the product or being impregnated with the project which is still be in contact with the product; a first side application surface (18a) and a second side application surface (18b), wherein the front application surface has an elongated shape along the transverse Y axis (horizontal direction of Fig 9) which is outwardly convex (see Fig 9) when the application member is observed in the X-Y plane (see Fig 9). The application member has a width measured along the transverse Y axis between a first side extremity (see annotations) and a second opposite side extremity (see annotations); the first side extremity is positioned between the front application surface and the first side application surface along a perimeter of the application member and the second extremity is positioned between the front application surface and the second side application surface along the perimeter of the application member (see annotations). Each side application surface has a concave shape facing in an outward direction and away from the front application surface with respect to the central longitudinal X axis when the application member is viewed in the X-Y plane (see annotations). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Juran (US 20040003477) in view of Shammami (US 20130104921).
Regarding the claimed invention being “for stamping a cosmetic product on the skin, in particular for the application of eyeliner to the eyelids” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Juran is a foam [0005] applicator [0003] and foam is a known material used for applying cosmetics. So, the device of Juran was considered capable of performing the cited intended use.
Claim 1: Juran discloses an application member (114, see Figs 17, 21 & 27) that can be used to apply product on the skin by stamping if a user wished to use the device that way since it is described as an applicator for applying liquids or gels to surfaces [0047] and eyeliner is just one type of liquid. The application member defines a vertical longitudinal X axis (vertical axis of Fig 17, see annotations), a transverse Y axis (horizontal axis of Fig 17, see annotations) perpendicular to the longitudinal axis, and an anterior-posterior Z axis (vertical axis in Fig 18 also illustrated as the horizontal axis in Fig 20, see annotations) perpendicular to the longitudinal and transverse axes (see Figs 17-20). The application member has a front application surface (top of 114 in Fig 17) suitable for being loaded with liquid (see above) and which cosmetic products are by placing the front application surface in contact with a liquid product [0047] since the application member is foam which is absorbent [0005] and then stamping this product onto a surface [0003] which would be skin if so desired, since as explained above this is simply intended use and the basis for patentability is based on what a product is and not what it does. The stamping of liquid would be in the same shape as the front application surface placed in contact with the surface because that’s how a foam stamp would work if used in stamping manner (see intended use language above). The front application surface (top surface of 114 in Fig 17) has an elongated shape along the transverse axis (horizontal axis in Fig 17) which is outwardly convex when viewed in the X-Y plane (see top surface of 114 in Fig 17). Juran discloses the sponge application member having a rectangular shape [0006] and discloses the invention essentially as claimed except for the side application surfaces each being concave in shape.  
Shammami, however, discloses providing sponge [0008] cosmetic applicators with a convex front application surface (top of Fig 9) and a pair of concave side application surfaces (18a & 18b) on opposite sides of the front application surface in order to provide the sponge applicator with more surfaces for application of the product in the event that other surfaces become worn out [0036]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the rectangular sponge of Juran by providing it with two concave application surfaces that result in creating two corresponding side extremities in view of Shammami in order to provide additional application surfaces when the primary surfaces become soiled or unusable. The proposed modification would result in each side application being concave facing in an outward direction away from the front application surface with respect to the longitudinal axis when the application member is observed in the X-Y plane as taught by Shammami. 

    PNG
    media_image2.png
    289
    409
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    509
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    468
    media_image4.png
    Greyscale

Claim 2: Modified Juran discloses the invention of claim 1 and Juran further discloses the front application surface to have a curved contour (see Fig 18) defining a concavity (bottom of Fig 18 see annotations) when the application member is observed in the Y-Z plane (see Fig 18 where vertical axis is the Z axis and horizontal axis is the Y axis & annotations).
Claim 3: Modified Juran discloses the invention of claim 1 and Juran further discloses the front application is rectangular and therefore substantially flat when viewed in the X-Z plane (see Fig 20). 
Claim 4: Modified Juran discloses the invention of claim 1 and Juran further discloses the application member to have a height along the longitudinal axis, a width along the transverse axis and a thickness measured along the anterior-posterior Z axis between a first edge and a second opposite edge and wherein the thickness of the front application surface is substantially constant moving along the transverse Y axis (see Figs 18, 21 & 27). 
Claims 5 and 6: Modified Juran discloses the invention of claim 4 and Juran further discloses the application member thickness reducing at the side extremities since the edges round off just like applicant’s own applicator so as best understood Juran teaches this in as much as applicant does. The first and second edges of the front application surface meet at both the first and the second side extremity to form a rounded curved substantially oblong front application surface when viewed in the Y-Z plane, which is the plane perpendicular to the longitudinal axis (see annotations). 
Claim 7: Modified Juran discloses the invention of claim 4 and Juran further discloses the first edge and the second edge of the front application surface to form a rounded region at the first and second side extremities, which as best understood is what applicant means by “a rim projecting from the front application face”. Again, since the shape of the front application surface disclosed by modified Juran is the same as that disclosed by applicant, it is interpreted to also have these features as best understood. 	
Response to Arguments
Applicant’s arguments filed 12/13/21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772